Citation Nr: 0523264	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1993.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a May 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied a 
claim of entitlement to service connection for chest pain due 
to undiagnosed illness.  The Board remanded the claims to the 
RO in December 2000 and December 2003.


FINDINGS OF FACT

The veteran's chronic chest pain of unknown etiology was 
first chronically manifested in service after his return from 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.


CONCLUSION OF LAW

Chronic chest pain of unknown etiology, as a manifestation of 
undiagnosed illness, was incurred during active service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for a 
disability manifested by chest pain.  His service medical 
records document a history of episodic chest pain since 1980.  
In June 1980, his symptoms of hemoptysis, exertional 
shortness of breath, chest pain and productive cough was 
assessed as probable chronic bronchitis secondary to smoking.  
At that time, he tested positive for purified protein 
derivative of tuberculin "PPD," and was placed on 
prophylaxis isoniazid (INH) therapy.  He was next seen in May 
1987 with complaint of episodic dyspnea, and mid-sternal 
chest pain which radiated to the shoulder.  A pulmonary 
consultation was remarkable only for x-ray findings of 
increased bronchial markings, and a cardiac consultation 
found no underlying cardiovascular disorder.  He was given an 
assessment of atypical chest pain.  One of the examiners 
suggested that there might be a possible musculoskeletal or 
"pleuritic" origin to the chest pain.  Thereafter, his 
complaint of chest pain and shortness of breath continued on 
an intermittent basis.  An Operation Desert Shield/Desert 
Storm screening questionnaire included a report of severe 
coughs in Saudi Arabia "to the extent of vomit and lost of 
breath."  His May 1993 separation examination also recorded 
a history of "chest pain, cough + SOB."

Post-service, the veteran continued to complain of chest 
pain.  His VA clinic records essentially provide a diagnosis 
of atypical chest pain with extensive cardiovascular work-ups 
finding no underlying pathology.  He described his 
symptomatology as "increased" following his return from the 
Persian Gulf War, and has been prescribed sublingual 
nitroglycerin to control his symptoms based upon a diagnosis 
of "[c]hest pain."  On VA examination in November 2004, the 
veteran described his chest pain as an intermittent feeling 
of having an ice pick in the center of his chest.  His pain 
occurred 4 to 5 times per week lasting only minutes at a 
time.  His symptoms could be associated with sweating, and 
occasionally with taking a deep breath.  It was noted that a 
prior treadmill test in May of 2000 demonstrated that he 
chronically developed chest pain although he achieved a METs 
of 10 and there were no electrocardiogram (EKG) changes.  
Another stress test in June of 2003 was negative.  Following 
examination, the examiner offered the following diagnosis:

"Chest pain, unknown etiology.  In my medical 
opinion, it is unlikely that the chest pain is 
related to his time of military service.  It is 
possible that his chest pain is pleuritic, but his 
symptoms are too atypical to make this 
diagnosis."

In an addendum later that month, the VA examiner expanded 
upon his diagnosis and opinion as follows:

"Chest pain of unknown etiology.  Again, although 
the veteran has continued to complain of chest 
pain intermittently prior to going to the Gulf 
War, according to his history, these symptoms 
have gotten worse; however, it is unlikely that 
the chest pain is related to his time in military 
service."

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The veteran bears the 
burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the 
Board shall consider all information and lay and medical 
evidence of record.  38 U.S.C. § 5107(b) (West 2002).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  Id.

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2002).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
includes the following:

(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to September 30, 2011.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1 (2005).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The Board finds that service connection for chronic chest 
pain has been established.  The veteran's report of chest 
pain since service is credible and documented for the record.  
His symptoms have been treated with a prescription of 
sublingual nitroglycerin that suffices for objective 
confirmation of the symptom.  This chest pain, by history, 
physical examination, and laboratory tests, has not been 
attributed to any known clinical diagnosis.  Rather, upon 
review of the claims folder, the VA examiner in November 2004 
stated that the chest pain was of "unknown etiology" and 
could not be attributed to a pleuritic origin.  Thus, the 
veteran has satisfied prongs 1, 2 and 3 of the requirements 
to establish service connection presumptively under 38 C.F.R. 
§ 3.317 as delineated in the Gutierrez decision.

The 3rd prong of 38 C.F.R. § 3.317 requires that the 
undiagnosed condition must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10% or more not later than December 31, 2006.  In 
this case, the veteran's service medical records document a 
history of episodic chest pain since 1980 which is well 
before his service in the Persian Gulf War.  However, the 
veteran described his chest pains as intermittent in nature.  
VA clinic record include many references to the veteran's 
report of "increased" chest pain symptoms following his 
return from the Persian Gulf to the point of experiencing 
symptoms chronically on a weekly basis.  The VA examiner in 
November 2004 acknowledged that the chest pain symptoms 
"have gotten worse" since the veteran's return from the 
Persian Gulf War and are deemed chronic in nature.

For purposes of 38 C.F.R. § 3.317, VA has defined the term 
chronic as "disabilities that have existed for more than 6-
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month 
period."  38 C.F.R. § 3.317(a)(3) (2004).  The 6-month 
period of chronicity will be measured form the earliest date 
on which pertinent evidence establishes that the signs and 
symptoms first became manifest.  Id.  The 6-month period of 
chronicity may be established through the course of medical 
examination or as established by other, non-medical evidence.  
66 Fed. Reg. 6660-02 (Feb. 3, 1995).  The Board resolves 
reasonable doubt in favor of the veteran by finding that his 
currently diagnosed chest pain of unknown etiology was first 
chronically manifested in service after his return from 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for chest pain of unknown etiology as a 
manifestation of an undiagnosed illness is granted.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


